       Case 1:16-cv-00290-DLH-CSM Document 52 Filed 11/28/18 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Dominick Rodriguez,                 )
individually and on behalf          )     ORDER GRANTING JOINT MOTION
of all others similarly situated,   )     TO APPROVE FLSA SETTLEMENT
                                    )
                  Plaintiffs,       )
                                    )
       vs.                          )     Case No. 1:16-cv-290
                                    )
Titan Casing LLC,                   )
                                    )
                  Defendant.        )
______________________________________________________________________________

        Before the Court is a “Joint Motion for Settlement Approval and Dismissal of Lawsuit with

Prejudice” filed on November 26, 2018. See Doc. Nos. 50 and 51. The parties jointly seek approval

of a settlement resolving collective claims for a wage dispute under the federal Fair Labor Standards

Act (“FLSA”), 29 U.S.C. § 201, et seq. The parties have submitted the settlement agreement to the

Court for review and approval.

        Settlement agreements to resolve FLSA claims typically require court approval. See 29

U.S.C. § 216; King v. Raineri Const., LLC, 2015 WL 631253, No. 4:14-cv-1828, *2 (E.D.Mo. Feb.

12, 2015). The Court has carefully reviewed the motion and the terms of the proposed settlement

agreement and determines that it is a fair and reasonable resolution of a bona fide dispute between

the FLSA class members and the Defendants. The Court GRANTS the motion (Docket Nos. 50 and

51) and APPROVES the parties’ settlement agreement. The parties shall administer the settlement

of the claims of the FLSA class members as set forth in the settlement agreement. The case is

DISMISSED with prejudice pursuant to Rule 41(a) of the Federal Rules of Civil Procedure.
Case 1:16-cv-00290-DLH-CSM Document 52 Filed 11/28/18 Page 2 of 2



IT IS SO ORDERED.

Dated this 28th day of November, 2018.

                                         /s/ Daniel L. Hovland

                                         Daniel L. Hovland, Chief Judge
                                         United States District Court
